Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       30-JUL-2019
                                                       04:04 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              HAROLD TOMLIN HODGES, JR., Petitioner,

                                vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                     (CASE NO. 2PC16-1-0422)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Harold Tomlin Hodges,

Jr.’s motions for mandamus and other relief related to Case No.

2PC16-1-0422, which was filed on July 22, 2019, and which we

construe as a petition for writ of mandamus, and the record, it

appears that petitioner fails to demonstrate that he is entitled

to extraordinary relief from this court and petitioner may seek

relief in the circuit court, as appropriate.    See Kema v. Gaddis,

91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).    Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, July 30, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2